Yeary, J.,
filed a dissenting opinion in which Keasler and Hervey, JJ., joined.
The Court declares that whether a nunc pro tunc judgment was appropriate here depends upon a question of fact and that “this issue of fact has not been conclusively resolved in the State’s favor.” Majority Opinion at 2. The question of fact is: Did the trial judge actually exercise its discretion to make a deadly weapon finding in this case (as the Court concedes he was authorized to do under the particular circumstances of this case)? The Court therefore remands the cause for further proceedings in the trial court, presumably to address this issue with Appellant’s participation in the proceedings.
I would not remand the case because I agree with the State that to do so at this stage would be a “useless task,”1 The real question is not factual at all, in my view, but legal: Does the trial judge really have discretion to decline to make a deadly weapon finding under the circumstances? The Court holds that, in a bench trial, the trial judge has discretion to decline to make a deadly weapon finding, even, when the use of a deadly weapon is an element of the charged offense. Majority Opinion at 4-6. But the case that the Court cites to support this proposition does not actually do so—at least not explicitly. Id. at 4-5. And my own research fails to uncover a case in which we have squarely addressed the question.2
*16In Hooks v. State, 860 S.W.2d 110 (Tex. Crim. App. 1993), upon which the Court today relies, we took pains to distinguish between the “making” of an affirmative finding of a deadly weapon and the trial court’s obligation, once such an affirmative finding has in fact been “made,” to “enter” that affirmative finding into the judgment of the court.3 Id. at 111-12. The statute makes the “entry” of the affirmative finding, once it has been “made,” mandatory. Whether an affirmative finding is “made” that must then be entered into the judgment depends, of course, upon the evidence in the case and the fact-finder’s response to that evidence.4
Presumably, the fact-finder should always “make” the affirmative finding any time it is satisfied that “it is shown” on the record that a deadly weapon was used or exhibited. Tex. Code Ckim. Peoc. art. 42.13 § 3g(a)(2). There are essentially three alternative scenarios when it comes to deadly weapon findings. First, if there is no evidence of a deadly weapon, then it has not been “shown” that a deadly weapon was used, and the fact-finder may not make the finding. Second, the evidence may conflict with respect to whether a deadly weapon was used. In that event, it is up to the fact-finder to determine whether use of a deadly weapon has been “shown.” If the fact-finder resolves the conflict by finding a deadly weapon was used, then an affirmative finding has been made and the statute clearly dictates that the trial court must then enter that affirmative finding in the judgment. The third scenario is the one we have here: the trial judge is the fact-finder and the defendant pleads guilty to an offense “as alleged” in an indictment that has alleged a deadly weapon. In this scenario, the use of a deadly weapon has definitively been “shown,” and an affirmative finding must be entered in the trial court’s judgment.5 While the statute does not employ mandatory language at the “making” juncture, it does make it clear enough that such a finding should be “made” whenever “it is shown” that a deadly weapon was used. Id. And once the affirmative finding is “made,” its entry into the judgment is mandatory. Ex parte Poe, 751 S.W.2d 873, 876 (Tex. Crim. App. 1988).6
*17One consequence of an affirmative finding of the use or exhibition of a deadly weapon is that the trial judge is prohibited from imposing regular community supervision. Obviously, the Legislature did not want the trial judge to have any discretion to impose regular community supervision “when it is shown that a deadly weapon” was used. Tex. Code Crim. Proo. art. 42.12, § 3g(a)(2). It makes no sense to construe the statute to cede that discretion right back to the trial judge through the back door by giving him the option to simply decline to make an affirmative finding even when the record definitively establishes the me or exhibition of a deadly weapon. It blatantly thwarts the legislative will to confer discretion on the trial judge to decline to make the affirmative finding even under circumstances in which—as here—it has unquestionably been “shown” on the record that a deadly weapon was in fact used.
The opinion that the Court cites today does not stand for the proposition that a trial judge has such discretion, either explicitly or by necessary implication. Hooks involved the question of the sufficiency of the “entry” of the affirmative finding into the judgment, not the “making” of the finding. We held that the judgment failed to contain the entry of an affirmative finding that was sufficiently specific to deprive the trial judge of his authority to impose regular probation. 860 S.W.2d at 112-14. Insofar as can be garnered from the opinion, nobody tried to refonn the judgment—by mandamus or by nunc pro tunc—to make it reflect the fact that a deadly-weapon affirmative finding had been made, such that its entry into the judgments was mandatory. The opinion did not address the question of whether a trial judge has the discretion to simply decline to make an affirmative finding of a deadly weapon even when “it is shown” and accepted by the fact-finder that a deadly weapon was used.
In Hooks itself, the Court seems to have expressly saved for another day the question whether the trial judge had the discretion to “simply decline[ ] to enter the ... affirmative finding in the judgment”—even though such a finding had apparently been “effectively made.” 860 S.W.2d at 114 n. 7 and 111, respectively. The Court nonetheless says we decided the issue in Hooks by “necessary implication,” citing our opinion in Garza v. State, 435 S.W.3d 258, 261 (Tex. Crim. App. 2014). Majority Opinion at 6. In Garza, we held that we had decided an issue by necessary implication in Ex parte Maxwell, 424 S.W.3d 66 (Tex. Crim. App. 2014). But Maxivell was a post-conviction application, for writ of ha-beas corpus—an original proceeding in this Court—in which context we could not have granted relief without deciding every issue necessary to justify that result. See Garza, 435 S.W.3d at 262-63; id. at 263-64 (Price, J., concurring). Hooks was a petition for discretionary review, in which context we frequently address discrete issues without reference to whether the lower appellate court may have correctly decided other issues that were necessary to its final disposition of the case. The Court errs today to regard the question whether the trial court has discretion simply not to “make” an affirmative deadly weapon finding as settled by Hooks.7
*18In my view, a trial judge as faet-finder lacks the discretion to simply decline to make an affirmative finding, at least so long as he is satisfied from the evidence that “it is shown” that a deadly weapon was used or exhibited.8 Moreover, for reasons expressed here and in Judge Keas-ler’s dissenting opinion today, I believe that what happened in this case did in fact constitute the making of an affirmative finding. Once an affirmative finding has been made, a trial court has no discretion but to enter it into the judgment. Poe, 751 S.W.2d at 876. Consequently, I see no extant fact issue under the circumstances that would justify the Court’s remand today.9 With these additional comments, I also respectfully dissent.
*19OPINION
Per curiam.
Having granted the State’s motion for rehearing in this case, and having considered its merits, we now conclude that the State’s motion was improvidently granted. We deny the State’s motion for rehearing. No further motions for rehearing will be entertained.
Yeary, J., filed a dissenting opinion.
Meyers, J., did not participate.
Yeary, J., filed a dissenting opinion.
The primary bone of contention on original submission in this case was whether a trial court has the discretion not to make a deadly weapon finding (and therefore not to enter that deadly weapon finding into the written judgment) even though the record demonstrates that a deadly weapon was, in fact, used. The fulcrum of the debate was the proper understanding of this Court’s opinion in Hooks v. State, 860 S.W.2d 110 (Tex. Crim. App. 1993). Does Hooks support the proposition that a trial court may choose not to make a deadly weapon finding even under circumstances in which it has been conclusively “shown” that a deadly weapon was used?1 Although we granted the State’s motion for rehearing, today the Court declares that decision to have been improvident. I dissent:
BACKGROUND
In two counts, Appellant was indicted for capital murder and for conspiracy to commit capital murder. After a few days of trial testimony, Appellant and the State reached a plea agreement. Pursuant to the agreement, the State waived the capital murder charge and Appellant pled guilty to the conspiracy charge, as set out in the indictment, in exchange for a 50-year prison sentence. The trial court found Appellant guilty of the offense with no oral pronouncement of a deadly weapon finding. The plea papers make no mention of a deadly weapon finding. The original judgment stated “N/A” in the space provided for “Finding on Deadly Weapon.” Nevertheless, more than two months after the judgment was entered, the trial court signed a judgment nunc fro tunc. It changed the “Findings on Deadly Weapon” to say ‘Yes, a Firearm” and included a *20special finding that Appellant “used or exhibited a deadly weapon or was a party to the offense and knew that a deadly weapon would be used or exhibited.” Tex. Code Crim. Proc. art. 42.12 § 3g(a)(2).
On appeal, Appellant argued that the trial court erred in signing a nunc pro tunc order adding an affirmative deadly weapon finding to the judgment because the trial court’s original notation of “N/A” on the original judgment was a judicial decision and not a clerical error. Appellant also argued that she never personally used or exhibited a deadly weapon, so the trial court could not find that she committed the offense with a deadly weapon. Appellant’s third argument was that the trial court did not give her notice of the judgment nunc pro tunc, which denied her right to due process. The court of appeals affirmed the judgment without addressing this third issue concerning notice of the nunc pro tunc.2
On original submission, this Court agreed nearly unanimously that the record of this case would support a deadly weapon finding.3 Only one judge expressed a contrary view.4 A disagreement existed within the Court, however, concerning whether the trial court in fact had actually made such an affirmative finding. A bare majority of the Court determined that there was an outstanding issue of fact with respect to whether the trial court had originally exercised (what the majority deemed to be) its discretion to decline to make a deadly weapon finding.5 Consequently, the Court remanded the cause for a formal nunc pro tunc hearing.
In my view, the trial court made an unequivocal deadly weapon finding and, having made it, had no discretion but to enter it into the written judgment. Having failed to do so originally, the trial court was authorized to enter it in a judgment nunc pro tunc. I would affirm the judgment of the court of appeals.
*21THE DEADLY WEAPON FINDING
The Pleading and the Proof
Appellant pled guilty to the.commission of the offense of conspiracy to commit capital murder as alleged in Count II of the indictment, and the trial court accepted that plea. Count II of the indictment alleged that Appellant did,
with intent that capital murder, a felony, be committed, agree with Mark Lyle Bell and Thomas Edward Grace, that they or one of them would engage in conduct that would constitute the offense, to wit: enter the habitation of Craig Nail and cause the death of Craig Nail, and Mark Lyle Bell performed an overt act in pursuance of the agreement, to wit: entered the habitation of Craig Nail and shot Craig Nail with a firearm causing his death.
(Emphasis added.) In her written judicial confession, Appellant “admit[ted] to committing the offense of Conspiracy to Commit Capital Murder exactly as charged ... in Count II of the charging instrument.” Thus, she confessed to agreeing to commit capital murder, that the agreement embraced, as its object offense, entering the habitation of her husband and causing his death, and that, as the overt act necessary to complete the conspiracy offense, one of the co-conspirators actually did enter that habitation and did kill her husband, using a firearm to do so. Thus, the object offense and the overt act were, at least as alleged in Count II of this indictment, one and the same.
Was a Deadly Weapon Finding Made as a Matter of Law?
An affirmative deadly weapon finding is “made” when the indictment explicitly alleges that the defendant used or exhibited a deadly weapon (including a firearm, which is a deadly weapon per se) and the jury’s verdict specifically finds the defendant guilty as charged in the indictment. Polk v. State, 693 S.W.2d 391, 396 (Tex. Crim. App. 1985). Similarly, we have held that, when a trial court accepts a guilty plea from a defendant who has pled guilty to an indictment that explicitly charges the use or exhibition of a deadly weapon (or a firearm), this constitutes a determination by the trial court that a deadly weapon was used or exhibited. See Ex parte Huskins, 176 S.W.3d 818, 820 (Tex. Crim. App. 2005) (“when applicant plead guilty to deadly conduct ... he confessed that (1) he was the same person named in the indictment, and (2) that he committed the offense charged in the indictment. By properly admonishing applicant and then accepting his guilty plea to the indictment, the trial court necessarily determined that applicant used a deadly weapon in the commission of the offense.”). Count II of the indictment in this case did explicitly allege the use or exhibition of a firearm. It did not allege, however, that Appellant was the one who used or exhibited it, but that one of her co-conspirators did.
Criminal conspiracy is an inchoate offense.6 A person commits the offense of criminal conspiracy when he “agrees” with one or more other persons to commit a felony and “he or one or more of them performs an overt act in pursuance of the agreement.” Tex. Penal Code § 15.02(a)(2). Thus, although conspiracy is an inchoate offense, its inchoate nature does not mean that no conduct is required in order to commit it. If a defendant pleads guilty to an indictment that explicitly charges that he personally used or exhibited a deadly *22weapon in the course of committing the required overt act, there is no reason to exempt that defendant from an affirmative deadly weapon finding.7 But what if, as here, the defendant pleads guilty to an indictment that alleges it was not he who used or exhibited a deadly weapon, but one of his co-conspirators? Can a conspirator who agrees to commit the object offense but does not commit the overt act be held criminally responsible for a co-conspirator’s use or exhibition of a deadly weapon? I think so—at least in some circumstances.
Parties, for example, may be found to have used or exhibited deadly weapons. Article 42.12, Section 3g(a)(2) of the Code of Criminal Procedure provides that a deadly weapon finding should be made “when it is shown ... that the defendant ... was a party to the offense and knew that a deadly weapon would be used or exhibited.” Tex. Code Crim. Proc. art. 42.12 § 3g(a)(2).8 To justify an affirmative finding under this provision, two facts must be “shown” on the record: 1) that Appellant was a “party to the offense,” and 2) that she “knew that” a deadly weapon would be used. Were the allegations in Count II of the indictment in this case of such a nature that the trial court’s acceptance of Appellant’s guilty plea established both facts? In my view, the answer to that question is yes.
Appellant was a Party: To incur deadly weapon liability as a party under Article 42.12, Section 3g(a)(2), it must be “shown” that the defendant was a “party” to “the offense,” To find a defendant convicted of conspiracy to be a “party” to that offense is a fairly straightforward proposition. Section 7.01(a) of the Penal Code makes a defendant “criminally responsible as a party to an offense” .under three circumstances: either “the offense is committed by his own conduct,” it is committed “by the conduct of another for which he is criminally responsible,” or it is committed “by both” his own conduct and the conduct of another for which he is criminally responsible. Tex. Penal Code § 7.01(a) (emphasis added). A defendant who both personally agrees to commit an offense and also personally commits the overt act necessary to complete the offense of conspiracy is then, obviously, a “party” to that offense by virtue of his own conduct alone. But if he agrees to commit a felony and one of his co-conspirators commits the overt act necessary to complete the conspiracy offense, then he is a “party” to that offense as well, “both” by virtue of his own conduct in agreeing and by virtue of the conduct of his co-conspirator in committing the overt act. His act of agreeing, together with his co-conspirator’s act in committing *23the overt act, combine to make him “criminally responsible” for the offense of criminal conspiracy under Section 15.02(a) of the Penal Code. This is so because the conspiracy offense itself assigns criminal responsibility for the conduct of another when it makes it an offense for one person to agree to commit a felony while another person, a co-conspirator (“he or one or more of them”), commits the overt act that completes the offense. Tex. Penal Code § 15.02(a)(2).9
Count II of the indictment alleged: that Appellant personally agreed to commit a felony offense; that the agreement expressly contemplated that her husband would be murdered; and that one of her co-defendants committed the object offense as the overt act in pursuance of that agreement. Appellant confessed to the truth of those allegations and pled guilty to Count II, and the trial court accepted her plea. I can only conclude from this that it has been “shown” on the record that Appellant was a “party” to the conspiracy to murder her husband.
Appellant Knew a Deadly Weapon Would be Used: Was it likewise “shown” on the record that Appellant necessarily “knew that” her co-conspirator would use a deadly weapon to perpetrate the object-offense/overt-act to which she was shown to be a'party?10 I conclude that, because the object-offense/overt-act in this conspiracy case was a homicide, Appellant must necessarily have contemplated that a deadly weapon would be used. It almost goes without saying that Appellant knew that a deadly weapon would be used in carrying out the murder of her husband. When, as in this case, the alleged overt act is also the agreed-upon object offense, and that object-offense/overt-act- is a homicide, then every, co-conspirator has essentially agreed, and is aware, that a deadly weapon will be used.
*24This conclusion follows from our holding in Crumpton v. State, 301 S.W.3d 663 (Tex. Crim. App. 2009). There we observed:
If a deadly weapon is anything that is capable of causing death or serious bodily injury, and the indictment alleges that the defendant caused death or serious bodily injury, and the jury finds the defendant guilty as charged in the indictment, the verdict is necessarily a finding that a deadly weapon was used.
Id. at 665. Even more to the point, we also held that “a verdict of homicide necessarily is a finding that a deadly weapon was used.” Id. at 664. “Having found that the defendant was guilty of homicide,” we explained, “the jury necessarily found that the defendant used something that in the manner of its use was capable of causing— and did cause—death.” Id.
Beginning with the premise that a jury must necessarily conclude from the fact that a homicide has been committed that a deadly weapon was used, it stands to reason that a co-conspirator to a homicide must necessarily anticipate that a deadly weapon will be used in the commission of that homicide. This is true because a deadly weapon is “anything that in the manner of its use or intended use is capable of causing death[,]” Tex Penal Code § 1.07(a)(17)(B), and if causing death was the purpose of the conspiracy, then the conspirators must have contemplated that something would be used to cause the death. This will not be true for every overt act, of course. But when the overt act is the same as the object offense, and when the object offense is a homicide, it necessarily follows.
For these reasons, I conclude that, by confessing to the offense as pled in the indictment, Appellant supplied conclusive proof that she was a party to the use of a deadly weapon, knowing that a deadly weapon would in fact be used. By accepting her guilty plea in the wake of that confession, the trial court necessarily made a deadly weapon finding. In short, it has conclusively been “shown” on this record that Appellant used a deadly weapon, and the trial court had no choice but to “enter” it.11 Tex Code Crim. Prog art. 42.12 § 3g(a)(2). Under these circumstances, the judgment nunc pro tunc was appropriate. Ex parte Poe, 751 S.W.2d 873, 876 (Tex. Crim. App. 1988). The Court errs today to conclude otherwise.
NO NEED FOR A REMAND
The trial court necessarily made a deadly weapon finding. That the trial court itself understood that it had done so is supported by the notation of a deadly weapon finding in its computerized docket sheet. Although the original judgment that was generated following Appellant’s guilty plea contained the notation of “N/A” in the space provided for “Finding on Deadly Weapon,” that notation constitutes nothing more than an erroneous memorialization with respect to the applicability of a deadly weapon issue. The deadly weapon issue manifestly was “applicable” in this case. The “N/A” notation certainly does not constitute evidence that, contrary to the other *25indicators in the case, the trial court actually made a determination that Appellant did not use or exhibit a deadly weapon. Moreover, there is nothing in the record to suggest that the trial court’s order nunc pro tunc was anything other than a proper correction of a clerical error in the original judgment—to show that the deadly weapon issue was applicable and that such a finding had been made and was required to be entered into the judgment.
Here, as in Poe, “[t]he trial judge did not err in correcting this error by entering a judgment nunc pro tunc which properly reflected what the trier of fact had determined.” 751 S.W.2d at 876. Under these circumstances, there is no need to remand the cause for whatever further clarification a formal nunc pro tunc hearing might afford. Remand for a nunc pro tunc hearing is not necessary when it would be a useless act. Blanton v. State, 369 S.W.3d 894, 900 (Tex. Crim. App. 2012).
CONCLUSION
The judgment of the court of appeals ought to be affirmed. I respectfully dissent to the dismissal of State’s motion for rehearing as improvidently granted.

. See Blanton v. State, 369 S.W.3d 894, 900 (Tex. Crim. App. 2012) (citing Homan v. Hughes, 708 S.W.2d 449, 454-55 (Tex. Crim. App. 1986)) (explaining that when it is apparent to the reviewing court that a judgment nunc pro tunc was properly entered under the circumstances, to nevertheless remand the cause for a hearing on the propriety of that order at which the appellant could be present would be a "useless task”).


. Indeed, one court of appeals has described the current state of the law with respect to whether a trial judge has discretion not to enter a deadly weapon finding, thus;
Having made a deadly-weapon finding ..., did the trial court have any discretion to not affirmatively enter that finding in the judgment of conviction? That question is ... difficult to resolve, if only because the court of criminal appeals appears to have answered it both ways.
Roots v. State, 419 S.W.3d 719, 725 (Tex. App.-Fort Worth 2013, pet. ref'd). As recently as four months ago, the Fourth Court of Appeals held that a trial judge has no such discretion. Garcia v. State, No. 04-14-00378-CR, 2015 WL 2255138, at *3 (Tex. *16App.-San Antonio, May 13, 2015, no pet. h.) (not designated for publication).


. See Tex. Code Crim. Proc. art. 42.12, § 3g(a)(2) ("The provisions of Section 3 of this article [authorizing judge-imposed community supervision] do not apply ... to a defendant when it is shown that a deadly weapon as defined in Section 1.07, Penal Code, was used or exhibited during the commission of a felony offense or during immediate flight therefrom, and that the defendant used or exhibited the deadly weapon or was a party to the offense and knew that a deadly weapon would be used or exhibited. On an affirmative finding under this subdivision, the trial court shall enter the finding in the judgment of the court.”)


. Whether the fact-finder is judge or jury depends upon which of those two entities has been designated the fact-finder at the particular stage of trial at which a deadly weapon finding may be called for. Fann v. State, 702 S.W.2d 602, 604-05 (Tex. Crim. App. 1986) (op. on State’s motion for reh’g). Like the Fort Worth Court of Appeals in Roots, 419 S.W.3d at 727, I see no principled reason to distinguish between trial judge and jury as fact-finder when it comes to discretion not to enter deadly-weapon affirmative finding once such a finding has been made. See text, post.


. See Ex parte Huskins, 176 S.W.3d 818, 820 (Tex. Crim. App. 2005) (when the indictment alleged that the defendant discharged a firearm, a deadly weapon per se, "[b]y properly admonishing applicant and then accepting his guilty plea to the indictment, the trial court necessarily determined that applicant used a deadly weapon in the commission of the offense”) (emphasis added).


. I agree with Judge Keasler that a deadly weapon finding was in fact made in this case. After Crumpton v. State, 301 S.W.3d 663 (Tex. *17Crim. App. 2009), it seems evident enough to me that the trial court actually made an affirmative finding that a deadly weapon was used in this case when it accepted Appellant's guilty plea. Failure to enter that affirmative finding in the judgment, as mandated whenever an affirmative finding is made, was clerical error. Poe, 751 S.W.2d at 876. And this is true regardless of whether the trial judge or a jury is the fact-finder that has made the affirmative finding. Roots, 419 S.W.3d at 727-28.


. It also has not escaped my attention that the author of today’s majority opinion relies today on this notion of a holding by necessary implication when, in Garza itself, she adamantly opposed it, explaining:
[T]he Court says that '[a] careful reading of Maxwell indicates that a majority of this Court has already passed on this issue—if only by necessary implication.’ I disagree. ... Instead of assuming that we must have intentionally, but silently, resolved the procedural default issue in the convicted person’s favor because that is the only way our disposition in Maxwell could have been correct, we should admit that we made a mistake, overlooking the issue that we should have addressed. * * * We should not compound such a mistake by proceeding under the legal fiction that our complete failure to address the issue was actually a silent disposition.
Garza, 435 S.W.3d at 271-72 (Keller, P.J., dissenting),


. It might be argued that holding that a trial judge lacks the discretion whether to make and enter an affirmative finding of a deadly weapon will adversely impact guilty plea negotiations, The trial judge—so goes the argu- . ment—needs the flexibility to decline to make and enter deadly weapon findings. Otherwise, he will be in no position to facilitate a plea bargain by which a criminal defendant agrees to plead guilty in exchange for a judgment of conviction that will avoid the adverse consequences on probation and parole availability that statutorily attend deadly weapon affirmative findings. But, as important as plea bargaining may be to the efficient operation of the criminal justice system, a trial judge has no legitimate role to play in plea bargain negotiations between the parties. State ex rel. Bryan v. McDonald, 662 S.W.2d 5, 8-9 (Tex. Crim. App. 1983); Perkins v. Third Court of Appeals, 738 S.W.2d 276, 282 (Tex. Crim. App. 1987). His only function is to decide whether to accept the plea. Tex Code Crim. Proc. art. 26.13(a)(2); see also, George E. Dix & John M. Schmolesky, 43 Texas Procedure: Criminal Practice and Procedure § 40:68, at 587 (3rd ed. 2011) (“Once the parties have arrived at an agreement, it must be presented to the trial court in open court for its approval or rejection.”) (Emphasis added). I am confident that the parties can find avenues of agreement that do not involve the trial judge's participation. If nothing else, they can bargain for conviction of some lesser-included offense that would not entail a deadly weapon finding. In any event, even a legitimate policy of judicial facilitation of plea bargaining between the parties could not justify thwarting the manifest prohibition embodied in Article 42.12, Section 3g(a)(2)—that trial judges simply may not grant regular community supervision whenever an affirmative deadly weapon finding is in fact made (and, perforce, entered into the judgment).


.Moreover, I am not sure this case presents a fact issue even, if the legal issue had been correctly decided in the manner that the Court implicitly decides it today. The Court finds the entry in the trial court’s original judgment of "N/A” serves to raise a fact issue with respect to whether the trial judge really meant to exercise his discretion to decline to make a deadly weapon finding. See Majority Opinion at 7 (“The written entry in the judgment would seem to be an explicit determination that a deadly weapon finding was not being made, and it is more explicit than the trial judge’s oral pronouncement of guilty ‘as set forth in the indictment.’ "). This seems to me to put the cart before the horse. The general rule is that, whenever there is a conflict between the oral pronouncement of sentence and the written judgment, the oral pronouncement controls. Ex parte Madding, 70 *19S.W.3d 131, 135 (Tex. Crim. App. 2002). True, we have also said that a deadly weapon finding is not part of the sentence, and so a trial court does not even have to make an oral pronouncement of a deadly weapon finding to justify entering such an affirmative finding in the judgment. Ex parte Huskins, 176 S.W.3d 818, 821 (Tex. Crim. App. 2005) ("[A] trial court is not required to orally announce a deadly-weapon finding at sentencing if the allegation of use of a deadly weapon is clear from the face of the indictment.”) Even so, I should think that the spirit of the general rule—that the thing itself governs over the mere memorialization of the thing—should nevertheless prevail. The written.judgment is just the "the written declaration and embodiment of” what happened. Madding, supra. As Judge Keasler's dissenting opinion demonstrates, the record reveals that an affirmative finding of a deadly weapon was in fact made in this case. The written judgment should have memorialized that actual finding; it should not now be cited as evidence that the finding was never in fact made.


. . See Tex. Code Crim. Proc. art. 42.12 § 3g(a)(2) ("The provisions of Section 3 of this article [authorizing judge-imposed community supervision] do not apply ... to a defendant when it is shown that a. deadly weapon as defined in Section 1.07, Penal Code, was used or exhibited during the commission of a felony offense or during immediate flight therefrom, and that the defendant used or exhibited the deadly weapon or was a party to the offense and knew that a deadly weapon would be used or exhibited. On an affirmative finding under this subdivision, the trial court shall enter the findingi in the judgment of the court,”)


. Guthrie-Nail v. State, No. 05-13-00016-CR, 2014 WL 61037 (Tex. App.-Dallas Jan. 8, 2014)(not designated for publication).


. Eight judges on original submission took the view that the record would support the making of an affirmative deadly weapon finding in this case, the only disagreement being whether the trial court actually made one. See Guthrie-Nail v. State, No. PD-0125-14, 506 S.W.3d 1, 3, 2015 WL 5449642, at *1 n.3 (Tex. Crim. App. Sept. 16, 2015) ("Because the conspiracy indictment alleged the overt act of shooting the victim 'with a firearm causing his death’ and also alleged that the conspirators intended to commit capital murder, the indictment would support a finding that a deadly weapon was used—and that appellant knew that a deadly weapon would be used—in the course of the conspiracy offense.”); id. at 11-13, at *9 (Keasler, J., joined by Hervey and Yeary, JJ., dissenting) (arguing that a deadly weapon was not only supported but actually made); id. at 16, at *12 n.6 (Yeary, J. joined by Keasler and Her-vey, JJ., dissenting) ("I agree with Judge Keasler that a deadly weapon finding was in fact made in this case.”).


. 506 S.W.3d at 10, 2015 WL 5449642, at *8 (Meyers, J., dissenting) (“[A] deadly-weapon finding is not even allowed in a conspiracy case such as this.”).


. Three judges disputed the existence of such a fact issue. Those judges believed that the trial court had the discretion to decline to make a deadly weapon finding any time “it is shown” on the record that a deadly weapon was used. Believing that the record in fact did show such a deadly weapon finding, those judges found the issue to be a purely legal one, the answer to which was clear. Accordingly, those three judges considered any remand to be a "useless task" in contemplation of Blanton v. State, 369 S.W.3d 894, 900 (Tex. Crim. App. 2012). See 506 S.W.3d at 13-14, 2015 WL 5449642, at *10 (Keasler, J., joined by Hervey and Yeary, JJ., dissenting); id. at 15, n.1 & 17-19, *11 n.1 & *13 (Yeary, J., joined by Keasler and Hervey, JJ., dissenting). That view did not carry the day.


. An "inchoate offense” is "[a] step toward the commission of another crime, the step in itself being serious enough to merit punishment.” Black's Law Dictionary 1250 (10th ed. 2014).


. Cf., Whatley v. State, 946 S.W.2d 73, 76 (Tex. Crim. App. 1997) (discussing deadly weapon findings in the context of another inchoate offense—solicitation—and explaining: "Certainly, if a defendant pointed a gun at another person and commanded that person to engage in conduct constituting a capital or first degree felony, that defendant would have ‘used or exhibited’ a deadly weapon during the offense of solicitation. * * * Hence, merely exhibiting a deadly weapon to an accomplice during a solicitation transaction may be sufficient to support a deadly weapon finding—especially where, as in the present case, the weapons were deadly weapons per se,”) (footnote omitted).


. The statute did not originally provide for party liability for another's use or exhibition of a deadly weapon. Acts 1977, 65th Leg., ch. 347, § 1, p. 926, eff, Aug. 29, 1977; Travelstead v. State, 693 S.W.2d 400, 402 (Tex. Crim. App. 1985). But it was amended in 1991 to read as quoted in the text. Acts 1991, 72nd Leg., ch. 541, p. 1876, eff. Sept. 1, 1991. As it currently reads, the provision still does not explicitly speak to whether a conspirator may be found vicariously to have used or exhibited a deadly weapon when his co-conspirator used or exhibited a deadly weapon in the course of committing the offense that was the object of the conspiracy or while committing an overt act pursuant to the conspiracy.


. Contrast the engaging in organized criminal activity statute, which requires the defendant himself to be among those who commit the overt act necessary to "conspire to commit” an offense for purposes of that statute. See Tex. Penal Code § 71.01(b) (a person "conspires to commit” an offense for purposes of Chapter 71 of the Penal Code when that person "agrees with one or more persons” to commit an offense "and that person and one or more of them perform an overt act in pursuance of the agreement”). See Barber v. State, 764 S.W.2d 232, 235 (Tex. Crim. App. 1988) ("A person may be guilty of criminal conspiracy [as opposed to engaging in organized criminal activity] by doing nothing more than agreeing to participate in the conspiracy, as long as another conspirator commits some overt act in furtherance of the conspiracy.”).
It is true that Section 7.02(a) of the Penal Code generally defines the circumstances under which "[a] person is criminally responsible for an offense committed by the conduct of another[.]” Tex. Penal Code § 7.02(a). But nothing about the language of Section 7.02 purports to exhaust the field of possible circumstances under which a person might be criminally responsible for the conduct of another. Section 15.02(a)(2) of the Penal Code presents a plain and specific example of how a person may be "criminally responsible” for the conduct of another in satisfaction of at least one element of the offense of criminal conspiracy: He may be criminally responsible for the overt act of one of his co-conspirators. To the extent that it may be said that Section 7.02(a) conflicts with Section 15.02(a)(2), in that the latter would assign criminal responsibility where the former would not, then the more specific provision must control. See Shipp v. State, 331 S.W.3d 433, 438 n.29 (Tex. Crim. App. 2011) (plurality opinion) (Section 311.026 of the Code Construction Act applies to interpretations of the Penal Code); Tex. Gov’t Code § 311.026(b) (in the event of irreconcilable conflict between general and specific statutory provision's, the latter controls).


. It is pot a defense to criminal conspiracy that “the object offense was actually committed.” Tex, Penal Code § 15.02(c)(5). Thus, there is nothing to prevent the State from alleging that the overt act was the commission of the object felony,


. It might be argued that Appellant may not have pled guilty had she understood that it would automatically result in a deadly weapon finding, with all of its attendant disadvantages. Suffice it to say that we have no way of knowing on the present record whether Appellant understood or not, and the voluntariness of her plea is not a question that is presently before us. In any event, with a little bit of creative lawyering, the parties could have worked out a plea bargain that would have avoided the deadly weapon finding. For example, Appellant could have agreed to waive indictment and plead guilty to an information that changed the allegation of the overt act to something other than the object offense that did not involve the use of a firearm.